     MCGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     MICHAEL K. MARRIOTT, CSBN 280890
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8985
 7          Facsimile: (415) 744-0134
            E-Mail: Michael.Marriott@ssa.gov
 8
     Attorneys for Defendant
 9
10                                  UNITED STATES DISTRICT COURT

11                               EASTERN DISTRICT OF CALIFORNIA
12                                         FRESNO DIVISION
13
     BIRDIE SMITH,                                   )    Civil No. 1:18-cv-00189-GSA
14                                                   )
            Plaintiff,                               )    STIPULATION AND PROPOSED ORDER
15                                                   )    FOR A FIRST EXTENSION OF TIME
16                  v.                               )    FOR DEFENDANT TO FILE HER BRIEF
                                                     )
17   NANCY A. BERRYHILL,                             )
     Acting Commissioner of Social Security,         )
18
                                                     )
19          Defendant.                               )
                                                     )
20
21
22          IT IS HEREBY STIPULATED by the parties, through their undersigned attorneys, and
23   with the approval of the Court, that Defendant shall have a first extension of time of 45 days to
24   file her responsive brief. Defendant respectfully requests this extension of time because a very
25   heavy workload, including five other district court merits briefs due within the next two weeks,
26   and because of an upcoming lengthy vacation for the end of the year holidays.
27
28   Stip. to Extend Def.’s Brief


                                                      1
 1          The new due date for Defendant’s responsive brief will be Monday, January 28, 2019.
 2
 3
                                                Respectfully submitted,
 4
     Date: December 13, 2018                    MACKENZIE LEGAL, PLLC
 5
                                        By:     /s/ Kelsey Mackenzie Brown*
 6
                                                KELSEY MACKENZIE BROWN
 7                                              * By email authorization on Dec. 13, 2018
                                                Attorney for Plaintiff
 8
 9
     Date: December 13, 2018                    MCGREGOR W. SCOTT
10                                              United States Attorney
11                                      By:     /s/ Michael K. Marriott
12                                              MICHAEL K. MARRIOTT
                                                Special Assistant United States Attorney
13                                              Attorneys for Defendant
14
15   Of Counsel
     Jeffrey Chen
16   Assistant Regional Counsel
     Social Security Administration
17
18
19   IT IS SO ORDERED.
20
        Dated:    December 14, 2018                            /s/ Gary S. Austin
21                                                 UNITED STATES MAGISTRATE JUDGE
22
23
24
25
26
27
28


                                                   2
